Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 20, 2021

The Court of Appeals hereby passes the following order:

A21D0295. TIMOTHY GETTIS ALLEN v. THE STATE.

      Timothy Gettis Allen filed this application for discretionary appeal from the
trial court’s March 25, 2021 order granting his motion for reconsideration and
denying his motion to quash indictment and reverse conviction, motion for bond
pending appeal, and motion for transcripts/minutes/recordation of the grand jury
proceedings. Allen has filed a motion to withdraw his discretionary application,
which is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/20/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.